                           United States District Court
                                     for the
                           Southern District of Florida

State Farm Mutual Automobile            )
Insurance Company, Plaintiff,           )
                                        )
v.                                      ) Civil Action No. 18-61629-Civ-Scola
                                        )
Amy Osterwise, Defendant.               )

                       Order Denying Motion to Dismiss

      Plaintiff State Farm Mutual Automobile Insurance Company (“State
Farm”) brings this action, asserting a single count for declaratory relief as to its
rights and duties under an insurance policy (“Policy”) issued by it to the
Defendant Amy Osterwise (“Osterwise”). (ECF No. 1.) Now before the Court is a
motion to dismiss filed by Osterwise under Federal Rule of Civil Procedure
12(b)(6). (the “Motion,” ECF No. 8.) After reviewing the parties’ submissions and
the applicable law, the Court denies the Motion as follows.

1.    Factual Background1
       On January 24, 2017, Osterwise was involved in a car accident, causing
injuries to her. (ECF No. 1 at ¶ 7.) Although the operator of the other vehicle
was covered by liability insurance, Osterwise claimed the amount of coverage
under that policy did not fully compensate her for losses and damages
sustained. (Id. at ¶ 8.) So Osterwise filed a claim under her Policy with State
Farm for $100,000. (Id. at ¶ 9.) At the time of the accident, however, Osterwise
had rejected in writing all forms of uninsured or underinsured motorist
coverage under the Policy and paid no premium for same. (Id.) Thus, State
Farm denied the requested payment. (Id. at ¶ 11.)
       On those facts, State Farm asserts one claim under the Federal
Declaratory Judgment Act, 28 U.S.C. § 2201, seeking a declaration that “there
is no uninsured/underinsured motorist coverage under the Policy available to
[Osterwise] for the claim arising from the automobile accident on January 24,
2017.” (Id. at “WHEREFORE” clause.)


1      The Court accepts as true the facts pled in the Complaint. Cf. Beck v.
Deloitte & Touche, 144 F.3d 732, 735 (11th Cir. 1998) (“In evaluating the
sufficiency of a complaint, a court must accept the well pleaded facts as true
and resolve them in the light most favorable to the plaintiff.”).
       Osterwise moves to dismiss under Rule 12(b)(6). The Motion is not a
model of clarity. As best the Court can discern, Osterwise argues for dismissal
under “principles of equity,” claiming that allowing this case to proceed would
improperly “deprive” Osterwise of both “her legal right to potentially choose her
forum” and “her legal right to pursue a potential action at her own time and
pace.” (ECF No. 8 at p. 5.) Osterwise notes that she previously filed a complaint
(the “First Case”) in Florida state court seeking payment under the Policy,
which was later removed to this Court and dismissed without prejudice when
Osterwise failed to respond to a motion to dismiss filed by State Farm. (Id. at p.
3; ECF No. 9 at p. 2.) In the Motion, Osterwise also appears to argue that the
requested declaration is premature because she is not presently pursuing an
action for payment from State Farm under the Policy. (ECF No. 8 at p. 5.)
       In response, State Farm asserts that an “actual controversy” exists
between the parties, necessitating the requested declaration of rights under the
Policy, (ECF No. 9 at pp. 6-7); and that the filing of this action is not
impermissible forum shopping, (id. at pp. 7-9). Osterwise did not file a reply
brief.

2.    Standard of Review

        When considering a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
true, construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does
not require detailed factual allegations, but it demands more than an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A plaintiff must articulate
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007).

3.    State Farm States a Claim for Declaratory Judgment

       The Court rejects Osterwise’s suggestion that dismissal is required
because she is not presently pursuing an action for payment under the Policy.
Upon a request for a declaratory judgment, a federal court “may declare the
rights and other legal relations of any interested party seeking such
declaration, whether or not further relief is or could be sought.” 28 U.S.C. §
2201(a). The “proper test of when an action for declaratory judgment presents a
justiciable controversy is ‘whether the facts alleged, under all the
circumstances, show that there is a substantial controversy, between parties
having adverse legal interests, of sufficient immediacy and reality to warrant
the issuance of a declaratory judgment.’” Safeco Ins. Co. of Am. v. Weissman,
No. 17-62032, 2018 WL 816827, at *1 (S.D. Fla. Feb. 9, 2018) (Scola, J.)
(quoting Arkema, Inc. v. Honeywell, Int'l, Inc., No. 2012-1308, 2013 WL 425576,
at *4 (Fed. Cir. Feb. 5, 2013); MedImmune, Inc. v. Genentech, Inc., 549 U.S.
118, 127 (2007)).
       Here, the Motion establishes that Osterwise requested payment under
the Policy and that State Farm disputes that the Policy entitles her to that
payment. Further, Osterwise acknowledges she sued State Farm this year to
enforce her purported right to payment, and may pursue a similar claim in the
future. (ECF No. 8 at pp. 3, 5.) On those facts, the Court has no trouble finding
this case presents “a substantial controversy, between parties having adverse
legal interests, of sufficient immediacy and reality to warrant the issuance of a
declaratory judgment.” Safeco, 2018 WL 816827, at *1. The Motion is therefore
denied on that ground.
       The Court further finds no merit in Osterwise’s argument that equity
favors dismissal of this case so as to allow her to pursue a claim at her own
pace in her chosen forum. First, there is no indication in the record that
Osterwise objected to removal in the First Case and the Court will not entertain
her complaint about a federal forum now. In any event, this case is brought by
an Illinois citizen against a Florida citizen seeking a declaration of liability to
pay $100,000. (ECF No. 1 at ¶¶ 2-5.) Thus, diversity jurisdiction under 28
U.S.C. § 1332 exists, which the Court is bound to exercise. Cf. Ambrosia Coal &
Constr. Co. v. Pages Morales, 368 F.3d 1320, 1328 (11th Cir. 2004) (“Federal
court have a ‘virtually unflagging obligation to exercise the jurisdiction given to
them.’”) (citation and alteration omitted). In addition, both the First Action and
this action were filed in Broward County, further underscoring the lack of
prejudice to Osterwise in allowing this case to proceed. Put differently,
equitable principles do not compel dismissal here.

4.    Conclusion
      In sum, the motion to dismiss (ECF No. 8) is denied. Osterwise shall
answer the Complaint by November 21, 2018.
      Done and ordered, in Chambers in Miami, Florida on November 7,
2018.



                                            Robert N. Scola, Jr.
                                            United States District Judge
